Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This Final office action is in response to the application filed on January 28, 2020, the amendments to the claims filed on July 21, 2021, the Request for Continued Examination filed on October 15, 2021, and the response filed on February 3, 2022.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claims 1-20 are directed to a system, method, or product which are/is one of the statutory categories of invention.  (Step 1: YES).

The Examiner has identified independent method Claim 8 as the claim that represents the claimed invention for analysis and is similar to independent system Claim 1 and product Claim 15.  Claim 8 recites the limitations of receiving, from a first user, transaction order data for a transaction order; obtaining a fraud model from a 

These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  Accepting or denying a transaction recites a fundamental economic practice.  If a claim Step 2A-Prong 1: YES. The claims are abstract)

This judicial exception is not integrated into a practical application. In particular, the claims only recite a set of databases, computing device, first user device, and second user device in Claim 1, the set of databases, first user device and second user device in Claim 8, and the one or more processors, set of databases, first user device, and second user device in Claim 15. The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore claims 1, 8, and 15 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. See Applicant’s specification para. [0020, 0023, 0024] about implantation using general purpose or special purpose computing devices and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Thus claims 1, 8, and 15 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  

Dependent claims 2-7, 9-14, and 16-20 further define the abstract idea that is present in their respective independent claims 1, 8, and 15 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claims 2-7, 9-14, and 16-20 are directed to an abstract idea.  Thus, the claims 1-20 are not patent-eligible.

	
Response to Arguments
Applicant's arguments filed February 3, 2022 have been fully considered but they are not persuasive.

Applicant’s arguments regarding the 35 USC 101 rejection of record (Remarks, pages 11-18) are acknowledged, however they are not persuasive.  Specifically, applicant’s argue that the claims do not recite an abstract idea (Remarks, pages 11-13), however, the claims clearly recite deciding to accept or deny a transaction based on a threshold limit through the use of a fraud model.  Using a fraud model to determine whether or not to allow a transaction to proceed is mitigation of risk, which is a fundamental economic practice and falls within the Certain Methods of Organizing Human Activity framework.  Further specifying the way in which the data is gathered or the decision is made does not succeed in making the abstract idea non-abstract, only a more specific abstract idea.  Therefore the 35 USC 101 rejection is maintained.

Applicant's arguments try to establish eligibility through Office Examples (Remarks, pages 13-14), are not persuasive.  Specifically, the Office Examples are meant to be for training purposes and do not have the force of legal precedent.  Further, Example 37 is directed towards relocation of icons on a graphical user interface based on user usage.  Specifically, Claim 2 of Example 37 is found to be statutory under Step 2A – Prong 1 because, “The claim does not recite any of the judicial exceptions enumerated in the 2019 PEG. For instance, the claim does not recite a mental process because the claim, under its broadest reasonable interpretation, does not cover performance in the mind but for the recitation of generic computer components. For example, the “determining step” now requires action by a processor that cannot be practically applied in the mind... In particular, the claimed step of determining the amount of use of each icon by tracking how much memory has been allocated to each application associated with each icon over a predetermined period of time is not practically performed in the human mind, at least because it requires a processor accessing computer memory indicative of application usage. Further, the claim does not recite any method of organizing human activity, such as a fundamental economic concept or managing interactions between people. Finally, the claim does not recite a mathematical relationship, formula, or calculation. Thus, the claim is eligible because it does not recite a judicial exception.”  However, the current claims do not perform any steps of receiving a user selection to organize or automatically moving the most used icons to a position on a GUI based on a determined amount of use.   The instant claims determine if there is a risk of fraud based upon a first and second threshold value.  Therefore, Example 37 does not apply.


Applicant’s arguments that the claims integrate the abstract idea into a practical application under Step 2A, Prong 2, referencing the obtaining and applying steps of the independent claims (Remarks, pages 14-16), are acknowledged, however they are not persuasive.  Specifically, the claims are clearly focused on the combination of those abstract-idea processes. The advance they purport to make is a process of gathering and analyzing information of a specified content, then displaying the results, and not any particular assertedly inventive technology for performing those functions. They are therefore directed to an abstract idea.

Applicant’s arguments that the claims amount to “significantly more” (Remarks, pages 16-18) are acknowledged, however they are not persuasive.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination.  The additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component and cannot provide an inventive concept. Therefore, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on (571) 270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Lindsay Maguire
2/16/22
/LINDSAY M MAGUIRE/Primary Examiner, Art Unit 3693